DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 May 2022 has been entered.
 Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneyshar et al. (U.S. Patent Number 9,677,923; hereinafter referred to as Daneyshar).  Daneyshar discloses a liquid intake tracking device for removable insertion into a beverage container in order to track an amount of liquid consumed, the rate of liquid consumption over time, and to provide alerts to the user. The device connects wirelessly to an application executing on an external electronic device which provides user with liquid consumption data and reports concerning the user's interaction with the beverage container. Methods for tracking liquid intake include disposing such a device within the container, calibrating the device relative to the container by processing pressure readings while the container is in an empty and full state, detecting changes in pressure within the container after the calibration step, in which the pressure is a function of a proportion of amount of liquid within the container at the time of detection, and wirelessly transmitting the measured pressure information to the external electronic device using a wireless communication module (Please see the abstract).
With respect to claims 1 and 16  Daneyshar discloses a method (see method steps from Figure 6) comprising: receiving, by a controller device (processor 450), an indication of a first volume of liquid within a tank ("The beverage container 200 is then filled to maximum capacity and a second pressure reading is taken” in column 17 lines 1-2); receiving, by the controller device, an indication of a sensor volume of fluid, wherein the sensor volume of fluid corresponds to a volume of the liquid in the tank at a fixed height of a pressure sensor (the pressure sensor is known to be installed at the bottom of the tank and supposed to read zero when the tank is empty); receiving, by the controller device from the pressure sensor, a signal representing a first sensed pressure of the fluid within the tank, wherein: the first sensed pressure corresponds to the first volume of fluid (“An ambient pressure reading of the empty beverage container 200 is taken by the pressure sensor 410" in column 10 lines 46-48)); and the pressure sensor remains at the fixed height while the first pressure is sensed by the pressure sensor (pressure sensor shown at a fixed height at the bottom of the tank);  determining, by the controller device, a correlation scale for the tank based on the first sensed fluid level signal, the first volume of liquid, and the sensor volume of liquid (“The measured pressure readings of the empty container and the full container are used together to determine the level of the water in the container. The water level is calculated first as a linear quantity based on the measured pressure of the sensor; level is computed using the calculations previously described herein” in column 11 fines 7-13); receiving, by the controller device from the pressure sensor, a second sensed fluid level signal of the fluid within the tank, wherein the pressure sensor remains at the fixed height while the second pressure is sensed by the pressure sensor (see the two threshold values of the fluid in Figure 6); determining, by the controller device, a second volume of liquid within the tank based on the second sensed fluid level signal and the correlation scale; and outputting, by the controller device, an indication of the second volume of liquid (“Once calibration has been completed at step 652, the level of the quid in the beverage container can be calculated at step 656" in column 71 lines 19-27)).    
With respect to claims 3, 10, and 16, the use of a linear correlation for linking two pairs of variables (“The water level is calculated first as a linear quantity based on the measured pressure of the sensor; level is computed using the calculations previously described herein" in column 11 lines 7-13) 
With respect to claims 4 and 11, Daneyshar discloses a method in which the user can input that a cross-sectional area of the tank is consistent along a height dimension of the tank extending from a base of the tank to a top of the tank (“Each container can have a different total liquid storage amount (volume) and shape, and that information can be input by the user directly or input by selecting an icon representative of the appropriate setting (as shown)" in column 6 lines 48-51 and in figure 5A). 
With respect to claims 5, 6, 12, and 13, Daneyshar discloses a method in which the user can input an upper threshold volume of the tank ("The beverage container 200 is then filled to maximum capacity" in column 17 lines 1-2, "The fluid volume can be reported as a percentage (3/4 full’ in column 6 lines 4-6 and in figure 5B). 
With respect to claim 7 and 14, Daneyshar discloses a method in which the user can input that a cross-sectional area of the tank is inconsistent (see “bottle C" in figure 5A, column 6 lines 4-6 and in figure 5B).). 
With respect to claims 8 and 15, Daneyshar discloses a method in which the user can input a maximum volumetric capacity as an upper threshold volume of the tank ("("The beverage container 200 is then filled to maximum capacity" in column 17 lines 1-2, "The fluid volume can be reported as a percentage (3/4 full’ in column 6 lines 4-6 and in figure 5B). 
Claim 9 is merely the controller for performing the method of claim 1, and thus sine the method is disclosed, then a controller that merely performs the method is deemed to be disclosed as well. 
With respect to claim 17, wherein determining the first correlation scale of the tank comprises determining the first correlation scale as a linear correlation between the first height of the first volume of fluid within the tank at the first sensed pressure and the height of the pressure sensor from the base of the tank at a zero-fluid pressure. (“The measured pressure readings of the empty container and the full container are used together to determine the level of the water in the container. The water level is calculated first as a linear quantity based on the measured pressure of the sensor; level is computed using the calculations previously described herein” in column 11 fines 7-13)
With respect to claim 18, the method of claim 16, wherein receiving the indication of the at least one height extending above the base of the tank and the corresponding reference volume of the at least one height comprises receiving a plurality of heights extending above the base of the tank and a corresponding reference volume of each respective height; and wherein determining the second correlation scale comprises determining the second correlation scale based on the plurality of heights and the corresponding reference volume of each respective height. (“If the liquid level is above a threshold value, as determined during step 672, a “fill” event is recorded at steps 676 and 692, as this is indicative of the container having been filled. If the liquid level is below a threshold value, as determined during step 680, the liquid level is calculated to determine if the level of liquid in the beverage container had been emptied (step 684). If the beverage container had been emptied, this data is recorded at step 692. If the beverage container is not entirely empty, then a “drink” event is recorded at step 688 (which can be the same data recordation as indicated at step 692). After the data is recorded, the process can loop back to start. See column 11 lines 37 through 49)).
With respect to claim 19, the method of claim 18, wherein determining the second volume of fluid within the tank based on the second height and the second correlation scale comprises linearly interpolating between the plurality of heights and the corresponding reference volumes of the plurality of heights to determine the second volume of fluid (“If the liquid level is above a threshold value, as determined during step 672, a “fill” event is recorded at steps 676 and 692, as this is indicative of the container having been filled. If the liquid level is below a threshold value, as determined during step 680, the liquid level is calculated to determine if the level of liquid in the beverage container had been emptied (step 684). If the beverage container had been emptied, this data is recorded at step 692. If the beverage container is not entirely empty, then a “drink” event is recorded at step 688 (which can be the same data recordation as indicated at step 692). After the data is recorded, the process can loop back to start. See column 11 lines 37 through 49)). 
With respect to claim 20, the method of claim 18, further comprising: identifying, by the controller device, a greatest height of the received plurality of heights; assigning, by the controller device, the corresponding reference volume of the identified greatest height as an upper threshold volume of the tank; determining, by the controller device based on the second volume of fluid within the tank and the upper threshold volume of the tank, a fill percentage representing a percentage of the upper threshold volume of the tank occupied by the second volume of fluid; and outputting, by the controller deice, the fill percentage (“If the liquid level is above a threshold value, as determined during step 672, a “fill” event is recorded at steps 676 and 692, as this is indicative of the container having been filled. If the liquid level is below a threshold value, as determined during step 680, the liquid level is calculated to determine if the level of liquid in the beverage container had been emptied (step 684). If the beverage container had been emptied, this data is recorded at step 692. If the beverage container is not entirely empty, then a “drink” event is recorded at step 688 (which can be the same data recordation as indicated at step 692). After the data is recorded, the process can loop back to start. See column 11 lines 37 through 49). Further, "The fluid volume can be reported as a percentage (3/4 full’ in column 6 lines 4-6 and in figure 5B.)
With respect to claims 21-25, these claims represent the controller and associated computer readable memory used to execute the method of claims 16-20, and thus as claims 16-25 are disclosed, then the controller to perform the method of claims 16-25 are deemed to be disclosed as well.
Response to Arguments
Applicant’s arguments with respect to claim(s) s 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/
Examiner
Art Unit 2861



August 1, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861